DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 6,687,325 B1 (Wells) in view of US Patent Application Pub. No. US 2014/0089612 A1 (Feldhofer). 
Regarding claim 1 and analogous claim 16: 
Wells discloses, a system comprising: a non-volatile memory device (41) comprising: a first counter configured to store a first plurality of data values representing a plurality of count operations (DIGIT 1 – storing a plurality of bits that are sequentially programmed when an increment command is received to represent a count value) [Fig. 2] [Fig. 3]); a second counter configured to store a second plurality of data values representing a number of times an erase operation has been applied to the first counter (DIGIT 2 – ; and control circuitry (command state machine (31)) configured to: implement a read operation, a write operation, and the erase operations for the first counter and the second counter (command state machine performs read, program (i.e. write), and erase operations to implement the counters [Fig. 5] [Col 6: line 55 – Col 7: line 49]); determine a count value based, at least in part, on a current value of the second counter, which represents the higher order digits of a count based on the size of a lower order DIGIT) (by disclosing that when the counter is read (i.e. determine a count value), the value of the different digits will be determined to determine the count value (i.e. based on a current value of the second counter). DIGID-2 is incremented each time that DIGIT-1 rolls over [Col 3: lines 55-67]. The position of the digit represented by DIGIT-2 (i.e. the second counter) depends on the number of bits that make up DIGIT-1 [Col 4: lines 4-25] [Col 5: lines 1-30] [Col 6: lines 37-50]) and generate a count value by combining the current value of the second counter with a current value of the first counter (by disclosing that the a pure binary value is returned to the host as the value of the counter (i.e. the count value is generated by combining a current value of the second counter value with a current value of the first counter) [Col 6: lines 37-65]). 
Wells does not explicitly disclose, but Feldhofer teaches, that a partial count may be determined, based at least in part, on a current value of the second counter, and at least one physical parameter of the first counter, so that the generated count value may be determined by adding the partial count value with a current value of the first counter (by teaching that a counter may be implemented by using a high-word memory (i.e. second counter) and a low-word memory (i.e. first counter). The high-word memory may be incremented when the low-word memory overflows (like how DIGIT-2 increments when DIGIT-1 overflows in Wells) [0016-0018]. The overall value of the counter may then be determined according to the value a*(2n)+b a is the current value of the high-word counter (i.e. analogous to DIGIT-2 of Wells), b is the current value of the low-word counter (i.e. analogous to DIGIT-1 of Wells), and 2n is the number of states that can be represented by the first counter, which is proportional to the number of bits in the sequence of the first counter [0048] [0059-0060]. a*2n therefore maps to the claimed “partial value”, which is dependent on the physical characteristics of the low-word counter (i.e. the number of states it is capable of representing, which depends on the number of bits) [0059] [0068-0071] [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating the count value disclosed by Wells to include the summation calculation based on summing the product of the value of the second counter by the number of (states – determined by the number of bits) of the first counter with the value of the first counter as taught by Feldhofer because it would have only required the combination of known elements according to known methods to yield predictable results. Wells teaches a two part counter, where the second counter represents a number of times the first counter has iterated through all of its states (which coincides with the number of times the first counter has been erased), but does not teach a summation calculation to combine the two counters (although it teaches that the count value represented by the two counters may be determined (i.e. according to an appropriate method)). However, Feldhofer teaches a two part counter where second counter also represents a number of times the first counter has iterated through all of its states (but the number of times the first counter has iterated through all of its states does not coincide with a number of times the first counter has been erased), and additionally teaches a summation calculation based on the sum of the value of the second counter multiplied by the number of states of the first counter (i.e. based on the number of bits of the first counter) with the value of the first counter to determine an overall count value. Therefore, the combination of the summation calculation of Feldhofer with the counter of Wells includes every element of the claimed invention. One of ordinary skill in the art could have Feldhofer with the counters of Wells as the counters are analogous in function (the main difference being that Feldhofer’s first counter has 2x the states of Wells’) and in combination, each element merely performs the same function as it did previously: the summation calculation of Feldhofer would be used to determine the overall count represented by the two counters of Wells. One of ordinary skill in the art would have recognized that the results of the combination would be predictable as the summation calculation of Feldhofer applied to the counters of Wells would indicate the overall count value represented by the two counters of Wells. 
Regarding claim 2 and analogous claim 17:
The system of claim 1 is made obvious by Wells in view of Feldhofer. 
Wells further discloses, wherein the non-volatile memory device is a flash memory device (by teaching that the non-volatile memory (41) is a flash EEPROM [Fig. 4] [Col 5: lines 39-44]). 
Regarding claim 3:
The system of claim 1 is made obvious by Wells in view of Feldhofer. 
Wells further discloses, wherein the at least one physical parameter comprises a size of a memory sector configured to implement the first counter (by teaching that what position the higher order DIGIT-2 represents depends on the number of bits of the lower order DIGIT-1 (aka a the size in bits of the memory sector configured to implement the first counter) [Fig. 2] [Fig. 3] [Col 4: lines 4-25] [Col 5: lines 1-30] [Col 6: lines 37-50] (according to the interpretation of the references in combination)). 
Regarding claim 4:
The system of claim 1 is made obvious by Wells in view of Feldhofer. 
Wells further discloses, wherein the control circuitry is further configured to: implement the erase operation for the first counter in response to the first counter becoming full (by teaching that when DIGIT-1 has reached its maximum value (i.e. has . 
Claims 5-7, 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Feldhofer in further view of US Patent Application Pub. No. US 2014/0219018 A1 (Kalderon).
Regarding claim 5 and analogous claim 18:
The system of claim 4 is made obvious by Wells in view of Feldhofer. 
Wells does not explicitly disclose, but Kalderon teaches, wherein the second counter is configured to: store a first value when the erase operation is initiated; and store a second value when the erase operation is completed (by teaching that before a sector of memory is erased, initial EPLI (erase power loss indicator) bits may be stored, where EPLI values may be generated using a bit pattern algorithm for a specific erase operation [0047-0048]. Then, when the erase is complete, final EPLI values (different than the initial ones) may be stored so that when the EPLI values are subsequently read and compared to the final EPLI values for the erase operation, it is known if the erase operation was complete or not [0049] [0051-0052]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digit counter (i.e. including the second counter) disclosed by Wells to include using the initial and final EPLI bits with the comparator to tell if an erase operation of the memory sector (i.e. including the first counter) was successful or if it was interrupted by a power loss as taught by Kalderon. 
One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of determining that erased cells are blank and improves operation of the non-volatile memory by detecting power losses, as taught by Kalderon in [0044]. 
Regarding claim 6 and analogous claim 19:
The system of claim 5 is made obvious by Wells in view of Feldhofer in further view of Kalderon,
Wells does not explicitly disclose, but Kalderon teaches, wherein the control circuitry is further configured to: identify a malicious event or a power loss event based, at least in part, on the first value and the second value (by teaching that a comparator may check the stored EPLI bits against the final EPLI bits stored for the last erase operation performed, if the bits do not match (i.e. because the initial EPLI bits (first value) are preset instead of the final EPLI bits (second value)) then the comparator/controller can conclude that the sector was not erased and a power loss occurred [0044] [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digit counter (i.e. including the second counter) disclosed by Wells to include using the initial and final EPLI bits with the comparator to tell if an erase operation of the memory sector (i.e. including the first counter) was successful or if it was interrupted by a power loss as taught by Kalderon. 
One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of determining that erased cells are blank and improves operation of the non-volatile memory by detecting power losses, as taught by Kalderon in [0044]. 
Regarding claim 7:
The system of claim 1 is made obvious by Wells in view of Feldhofer.
Wells does not explicitly disclose, but Kalderon teaches, wherein the control circuitry is further configured to: identify a malicious event or a power loss event based, at least in part, on erase power loss indication (EPLI) bits associated with the first counter (by teaching that before a sector of memory is erased, initial EPLI (erase power loss indicator) bits may be stored, where EPLI values may be generated using a bit pattern algorithm for a specific erase operation [0047-0048]. Then, when the erase is complete, final EPLI values (different 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digit counter disclosed by Wells to include using the initial and final EPLI bits with the comparator to tell if an erase operation of the memory sector (i.e. including the first counter) was successful or if it was interrupted by a power loss as taught by Kalderon. 
One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of determining that erased cells are blank and improves operation of the non-volatile memory by detecting power losses, as taught by Kalderon in [0044]. 
Regarding claim 10:
Wells discloses, A method comprising: storing, in a first counter, a first plurality of data values representing a plurality of count operations; storing, in a second counter, a second plurality of data values representing a number times an erase operation has been applied to the first counter (by disclosing DIGIT 1 – storing a plurality of bits that are sequentially programmed when an increment command is received to represent a count value) [Fig. 2] [Fig. 3] and DIGIT 2 – storing a plurality of bits that are sequentially programmed when the first digit rolls over, which requires that an erase cycle is performed (i.e. representing a number of erase operations applied to the first counter [Fig. 2] [Fig. 3] [Col 3: line 55 – Col 4: line 46]. The digits may be stored in blocks [Col 7: lines 1-20]); determining, using one or more processors -(command state machine (31), processes commands (i.e. processor) and may be a part of a counter in a processor (116) [Fig. 5] [Col 2: lines 20-47] [Col 6: line 55 – Col 7: line 49]), a count value based, at least in part, on a current value of the second counter, which represents the higher order digits of a count based on the size of a lower order DIGIT) (by and generate a count value by combining the current value of the second counter with a current value of the first counter (by disclosing that the a pure binary value is returned to the host as the value of the counter (i.e. the count value is generated by combining a current value of the second counter value with a current value of the first counter) [Col 6: lines 37-65]). 
Wells does not explicitly disclose, but Feldhofer teaches, that a partial count may be determined, based at least in part, on a current value of the second counter, and at least one physical parameter of the first counter, so that the generated count value may be determined by adding the partial count value with a current value of the first counter (by teaching that a counter may be implemented by using a high-word memory (i.e. second counter) and a low-word memory (i.e. first counter). The high-word memory may be incremented when the low-word memory overflows (like how DIGIT-2 increments when DIGIT-1 overflows in Wells) [0016-0018]. The overall value of the counter may then be determined according to the value a*(2n)+b where a is the current value of the high-word counter, b is the current value of the low-word counter, and 2n is the number of states that can be represented by the first counter, which is proportional to the number of bits in the sequence of the first counter [0048] [0059-0060]. a*2n therefore maps to the claimed “partial value”, which is dependent on the physical characteristics of the low-word counter (i.e. the number of states it is capable of representing, which depends on the number of bits) [0059] [0068-0071] [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating the count value disclosed by Wells to include the summation calculation based on summing the product of the value of the second Feldhofer because it would have only required the combination of known elements according to known methods to yield predictable results. Wells teaches a two part counter, where the second counter represents a number of times the first counter has iterated through all of its states (which coincides with the number of times the first counter has been erased), but does not teach a summation calculation to combine the two counters (although it teaches that the count value represented by the two counters may be determined (i.e. according to an appropriate method)). However, Feldhofer teaches a two part counter where second counter also represents a number of times the first counter has iterated through all of its states (but the number of times the first counter has iterated through all of its states does not coincide with a number of times the first counter has been erased), and additionally teaches a summation calculation based on the sum of the value of the second counter multiplied by the number of states of the first counter (i.e. based on the number of bits of the first counter) with the value of the first counter to determine an overall count value. Therefore, the combination of the summation calculation of Feldhofer with the counter of Wells includes every element of the claimed invention. One of ordinary skill in the art could have combined the summation calculation of Feldhofer with the counters of Wells as the counters are analogous in function (the main difference being that Feldhofer’s first counter has 2x the states of Wells’) and in combination, each element merely performs the same function as it did previously: the summation calculation of Feldhofer would be used to determine the overall count represented by the two counters of Wells. One of ordinary skill in the art would have recognized that the results of the combination would be predictable as the summation calculation of Feldhofer applied to the counters of Wells would indicate the overall count value represented by the two counters of Wells. 
Wells does not explicitly disclose, but Kalderon teaches, determining, based on the first plurality of data values and the second plurality of data values, if a malicious event or a power failure event has occurred (by teaching that before a sector (i.e. block) of memory is erased, initial EPLI (erase power loss indicator) bits may be stored (i.e. values may be added to the block), where EPLI values may be generated using a bit pattern algorithm for a specific erase operation [0047-0048]. Then, when the erase is complete, final EPLI values (different than the initial ones) may be stored so that when the EPLI values are subsequently read and compared to the final EPLI values for the erase operation, it is known if the erase operation was complete or not [0049] [0051-0052]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digit counter digits in the blocks of memory disclosed by Wells to include using the initial and final EPLI bits (i.e. additional values stored in the blocks with the counters) with a comparator to tell if an erase operation of the memory sector (i.e. counter) was successful or if it was interrupted by a power loss as taught by Kalderon. 
One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of determining that erased cells are blank and improves operation of the non-volatile memory by detecting power losses, as taught by Kalderon in [0044]. 
Regarding claim 11: 
The method of claim 10 is made obvious by Wells in view of Feldhofer in further view of Kalderon. 
Wells further discloses, further comprising: applying, using control circuitry, the erase operation to the first counter in response to determining that the first counter is full (by teaching that when DIGIT-1 has reached its maximum value (i.e. has become full) the digit will be erased by the command state machine in order to roll over DIGIT-1 [Col 3: lines 35-67] [Col 8: lines 15-40] [Fig. 2] [Fig. 6]). 
Regarding claim 12: 
The method of claim 11 is made obvious by Wells in view of Feldhofer in further view of Kalderon. 
Wells does not explicitly disclose, but Kalderon teaches, further comprising: storing a first value when the erase operation is initiated; and storing a second value when the erase operation is completed (by teaching that before a sector (i.e. block) of memory is erased, initial EPLI (erase power loss indicator) bits may be stored (i.e. values may be added to the block), where EPLI values may be generated using a bit pattern algorithm for a specific erase operation [0047-0048]. Then, when the erase is complete, final EPLI values (different than the initial ones) may be stored so that when the EPLI values are subsequently read and compared to the final EPLI values for the erase operation, it is known if the erase operation was complete or not [0049] [0051-0052]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digit counter digits in the blocks of memory disclosed by Wells to include using the initial and final EPLI bits (i.e. additional values stored in the blocks with the counters) with a comparator to tell if an erase operation of the memory sector (i.e. counter) was successful or if it was interrupted by a power loss as taught by Kalderon. 
One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of determining that erased cells are blank and improves operation of the non-volatile memory by detecting power losses, as taught by Kalderon in [0044]. 
Regarding claim 13: 
The method of claim 12 is made obvious by Wells in view of Feldhofer in further view of Kalderon. 
Wells does not explicitly disclose, but Kalderon teaches, wherein the determining of the malicious event or the power loss event is based, at least in part, on the first value and the second value (by teaching that a comparator may check the stored EPLI bits against the final EPLI bits stored for the last erase operation performed, if the bits do not match (i.e. because the initial EPLI bits (first value) are preset instead of the final EPLI bits (second value)) then the comparator/controller can conclude that the sector was not erased and a power loss occurred [0044] [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digit counter disclosed by Wells to include using the initial and final EPLI bits with the comparator to tell if an erase operation of the memory sector was successful or if it was interrupted by a power loss as taught by Kalderon. 
One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of determining that erased cells are blank and improves operation of the non-volatile memory by detecting power losses, as taught by Kalderon in [0044]. 
Regarding claim 14: 
The method of claim 10 is made obvious by Wells in view of Feldhofer in further view of Kalderon. 
Wells further discloses, wherein the at least one physical parameter comprises a size of a memory sector configured to implement the first counter (by teaching that what position the higher order DIGIT-2 represents depends on the number of bits of the lower order DIGIT-1 (aka a the size in bits of the memory sector configured to implement the first counter) [Fig. 2] [Fig. 3] [Col 4: lines 4-25] [Col 5: lines 1-30] [Col 6: lines 37-50] (according to the interpretation of the references in combination)).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Feldhofer in further view of US Patent No. US 9,929,970 B1 (Matthews).
Regarding claim 8:
The system of claim 1 is made obvious by Wells in view of Feldhofer
Wells discloses that multiple counters may be setup to use with multiple secure counting applications [Col 7: lines 20-50].
Wells does not explicitly disclose, but Matthews teaches, further comprising: a third counter configured to store a third plurality of data values representing an additional plurality of count operations, wherein the first counter and the third counter are local counters, and wherein the second counter is a global counter configured to count a number of times the erase operation has been applied to the first counter and the third counter (by teaching that a higher cost memory may be used for counters that supports a high arrival and departure rate for accurate accounting of multiple counters (i.e. including a third counter) and that lower cost memory (i.e. including the second counter) may be used for the full resolution counters that indicate the value of the count at the last time since the count was updated by adding the intermediate count values from the higher cost memory [Col 3: lines 1-35]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more counters disclosed by Wells to include the higher-cost memory for the DIGIT-1 counters (i.e. of a plurality of DIGIT-1 counters updated more frequently (i.e. the first and third counters)) and the lower-cost memory for the DIGIT-2 counters (i.e. a plurality of DIGIT-2 counters updated less frequently (i.e. the second counter (i.e. as a global counter [see [Fig. 2] of the instant application, a memory storing 2 counters that count the cycles of the first and third counters is considered a “global counter”])) as taught by Matthews. 
One of ordinary skill in the art would have been motivated to make this modification because the technique shifts at least some of the memory requirements for resource accounting and tracking (i.e. counting) to lower cost memories, as taught by Matthews in [Col 3: lines 1-6]. 
Claim 9 and analogous claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Feldhofer in further view of US Patent No. US 2012/0121060 A1 (Melton).
Regarding claim 9 and analogous claim 20:
The system of claim 1 is made obvious by Wells in view of Feldhofer.
Wells does not explicitly disclose, but Melton teaches, wherein the second counter comprises a major counter configured to store the second plurality of data values, and wherein the second counter further comprises a shadow counter configured to mirror the major counter (by teaching subcounter A (i.e. major counter) that is configured to store the high order bits of the count (202a), and when the linear count (i.e. first counter) is full and needs to be erased, the value of the count (202a) from the second counter is copied (i.e. mirrored) to subcounter B (i.e. shadow counter) [Fig. 2]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DIGIT-2 (second counter) disclosed by Wells to include a copy of the value of DIGIT-2 (second count) that is mirrored to another copy (i.e. shadow counter) before the second count is incremented to a new value as taught by Melton. 
One of ordinary skill in the art would have been motivated to make this modification because the counter value can be reliably incremented in the event of a power failure, as taught by Melton in [0005]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Feldhofer in further view of Kalderon in further view of the book by R. Micheloni et al. titled, “Inside NAND Flash Memories” (Micheloni).
Regarding claim 15: 
The method of claim 14 is made obvious by Wells in view of Feldhofer in further view of Kalderon
Wells discloses that the number of bits that make up the DIGIT-1 is used to determine what position and therefore what count the higher order digits correspond to [Col 3: line 35 – Col 4: line 46] and that the number of bits used by DIGIT-1 may be allocated from a block of NAND flash memory, and that a number of blocks may be allocated if the number of bits is larger than a single block (i.e. 65,536 bits) [Col 7: lines 1-20].
Wells does not explicitly disclose, but Micheloni teaches, wherein the at least one physical parameter further comprises a number of word lines associated with the memory sector (by teaching that a wordline includes a number of cells (an example SLC device contains 65,536 cells (storing 1-bit each, i.e. 63,536 bits), and those cells represent storage for a number of bits (SLC stores 1-bit per cell, MLC 2-bits, 8LC 3-bits, 16LC 4-bits), such that a number of bits may be determined from a number of wordlines (corresponding to cells) and a number of bits per cell that those wordlines store, such that a one of ordinary skill in the art could determine the number of bits of a counter from the number of wordlines and bit density of those wordlines (i.e. a size of a sector including a number of wordlines associated with that sector) [Fig. 2.2] [pg. 21: ¶1-2]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the number of bits stored by the DIGIT-1 counter disclosed by Wells, which may be stored across multiple 65,536 bit blocks to include identification of the number of 65,536 cell wordlines of SLC memory as taught by Micheloni because it would have only required the combination of known elements according to known methods to yield predictable results. Wells teaches that the number of bits allocated to a DIGIT-1 counter may be spread across a number of blocks (which are 65,536 bits), Micheloni teaches that the number of bits in a wordline may be 65,536 bits. Therefore, one of ordinary skill in the art could have indicated the number of blocks that the bits of the DIGIT-1 counter are spread across by indicating the number of wordlines that the bits of the DIGIT-1 counter are spread across because it only requires knowledge of a unit conversion which is known in the Wells, and the unit conversion (taught by Micheloni) would continue to indicate a number of bits per wordline (i.e. how many bits are allocated based on how many blocks are allocated to the counter). One of ordinary skill in the art would have recognized that the results are predictable as the number of digits per wordline and the number of wordlines (i.e. blocks) allocated to a counter are fixed physical properties of the memory device that are known to one of ordinary skill in the art. 

Response to Arguments
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. 
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that “Feldhofer does not disclose the determination of a partial count value, or the generation of a count value by adding a partial count value with a current value of a first counter”. The Examiner respectfully disagrees. The Examiner explicitly explained how Feldhofer discloses the determination of a partial count value (“a*2n”) where “a” is the value of the high-word counter (i.e. second counter) and “2n” represents the number of states of the low-word counter (i.e. first counter), based on the number of bits in the low-word counter “n” (i.e. based on at least one physical parameter of the first counter) [Feldhofer, 0060] [see Non-Final Office Action dated 24 October 2021, ¶21]. Furthermore, the Examiner explained how the partial count value, “a*2n” is added to the value of the low-word counter (“b”) (i.e. first counter) to obtain the overall count value (i.e. the count value is generated by adding a partial count value with a current value of the first counter) [Id. ¶21] [Feldhofer, 0060]. For these reasons, Feldhofer does disclose “determining a partial count value based on a current value of a second counter . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139